Case: 1:19-cv-01738-DCN Doc #: 12-1 Filed: 12/20/19 1 of 39. PageID #: 58




                          EXHIBIT A
       Case: 1:19-cv-01738-DCN Doc #: 12-1 Filed: 12/20/19 2 of 39. PageID #: 59



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION
MATERIAL SCIENCES CORPORATION,                         CASE NO.: 1:19-cv-1738

          Plaintiff,                                   JUDGE DONALD C. NUGENT

v.
                                                       DEFENDANT AMERICAN ROLL
AMERICAN ROLL FORMED PRODUCTS                          FORMED PRODUCTS CORP.'S
CORP.,                                                 OBJECTIONS AND ANSWERS TO
          Defendant.                                   PLAINTIFF MATERIAL SCIENCES
                                                       CORPORATION'S FIRST SET OF
                                                       REQUESTS FOR ADMISSION

          Defendant American Roll Formed Products Corp. ("Defendant"), by and through

counsel, for its objections and answers to the First Set of Requests for Admission ("Discovery

Requests") propounded by Plaintiff Material Sciences Corporation ("Plaintiff"), responds as

follows:

                                   GENERAL OBJECTIONS

         Defendant objects generally to the Discovery Requests on the following grounds, each of

which is incorporated by reference in the responses to the individual requests below. All

responses set forth herein are subject to and without waiver of any of these General Objections:

          1.     Defendant objects to the Discovery Requests to the extent they seek information

that is neither relevant nor material to the subject matter of this action, nor reasonably calculated

to lead to the discovery of admissible evidence.

         2.      Defendant objects to the Discovery Requests to the extent they purport to impose

obligations greater than those imposed by the Federal Rules of Civil Procedure. In responding to

the Discovery Requests, Defendant will comply with the requirements set forth by the Federal



;8451119: }                                        1


CO\6266296.1
       Case: 1:19-cv-01738-DCN Doc #: 12-1 Filed: 12/20/19 3 of 39. PageID #: 60



Rules of Civil Procedure, but will not comply with any instructions that seek to impose further

requirements.

          3.    Defendant objects to the Discovery Requests to the extent that they call for

disclosure of confidential information.

          4.    Defendant objects to the Discovery Requests to the extent that they seek

identification of documents not in Defendant's possession, custody, or control.

          5     Defendant objects to the Discovery Requests to the extent they are overly broad in

scope and/or unduly burdensome.

          6.    Defendant objects to the Discovery Requests to the extent they are vague,

indefinite, unintelligible or otherwise unanswerable due to ambiguity.

          7.    Defendant objects to the Discovery Requests to the extent they are unreasonably

duplicative of other requests, instructions, or definitions, and/or to the extent they seek

information that is equally available to Plaintiff because it is already in Plaintiff's possession or

is readily accessible to Plaintiff.

         8.     Defendant objects to the Discovery Requests to the extent they call for the

disclosure of information that is protected by the attorney-client privilege, the attorney work

product doctrine, or is otherwise privileged or immune from discovery. This objection includes,

but is not limited to, information that Plaintiff seeks regarding communications between

Defendant and its attorneys made during or in anticipation of litigation. Inadvertent disclosure of

information governed by such privileges is not a waiver of those privileges either as to the

information produced or as to any other information.

         9.     In providing these responses to the Discovery Requests, Defendant does not in

any way waive or intend to waive, but rather intends to preserve:

{8451119: }                                      2


C0\6266296.1
      Case: 1:19-cv-01738-DCN Doc #: 12-1 Filed: 12/20/19 4 of 39. PageID #: 61



                 a.      All objections as to the competency, relevancy, materiality and
          admissibility of any ofthe Discovery Requests, the responses and their subject matter;

               b.      All objections as to the vagueness, ambiguity or other infirmity in the
         form of any of the Discovery Requests, and any objections based on the undue burden
         imposed thereby;

                  c.     All rights to object on any ground to the use of any of the responses, or its
          subject matter, in any subsequent proceedings, including the trial of this or any other
          action;

                 d.      All rights to object on any ground to any other discovery requests
          involving or related to the subject matter of the Discovery Requests;

                 e.      The right to supplement responses to the Discovery Requests prior to trial;
          and

                  f.    Any and all privileges and/or rights under the applicable Federal Rules of
          Civil Procedure, the Local Rules of this Court or other statutes or common law.

          10.    To the extent that Defendant provides information or documents in response to

these Discovery Requests, which production shall not constitute a waiver of any objection td the

relevancy of such information, all such objections being expressly reserved, Defendant also

expressly reserves the right to object to further discovery to the subject matter of the Discovery

Requests, and to the introduction of any response to the Discovery Requests or any portion

thereof, or any document produced as a result of the Discovery Requests into evidence in this or

any other action.

         These General Objections are incorporated by this reference into each and every response

to the Discovery Requests herein.




{8451119: }                                        3


C0\6266296.1
      Case: 1:19-cv-01738-DCN Doc #: 12-1 Filed: 12/20/19 5 of 39. PageID #: 62



                                  REQUEST FOR ADMISSION



          REQUEST FOR ADMISSION 1: The copies of the January 5, 2018, February 9, 2018,

February 20, 2018, and March 8, 2018 purchase orders attached hereto as Exhibit 1 are true,

accurate, and authentic copies of your Purchase Order Numbers (a) P0000079;(b) P0000133;

(c)P0000149;(d)P0000150;(e)P0000152; and (f) P0000182.

          ANSWER:        Based upon the information currently available, Defendant admits this

Request for Admission. Further answering, Defendant continues to investigate the facts giving

rise to the claims and defenses in this action and reserves the right to revise, modify, or

supplement this Answer as discovery proceeds.



         REQUEST FOR ADMISSION 2: On January 5, 2018, American Roll ordered rolled

steel from MSC by submitting Purchase Order Number P0000079.

              ANSWER: Based upon the information currently available, Defendant admits this

Request for Admission. Further answering, Defendant continues to investigate the facts giving

rise to the claims and defenses in this action and reserves the right to revise, modify, or

supplement this Answer as discovery proceeds.



         REQUEST FOR ADMISSION 3: On February 9, 2018, American Roll ordered rolled

steel from MSC by submitting Purchase Order Number P0000133.

         ANSWER:         Based upon the information currently available, Defendant admits this

Request for Admission. Further answering, Defendant continues to investigate the facts giving



{8451119: }                                     4


C0\6266296.1
     Case: 1:19-cv-01738-DCN Doc #: 12-1 Filed: 12/20/19 6 of 39. PageID #: 63



rise to the claims and defenses in this action and reserves the right to revise, modify, or

supplement this Answer as discovery proceeds.



            REQUEST FOR ADMISSION 4: On February 20, 2018, American Roll ordered rolled

steel from MSC by submitting Purchase Order Number P0000149.

            ANSWER:     Based upon the information currently available, Defendant admits this

Request for Admission. Further answering, Defendant continues to investigate the facts giving

rise to the claims and defenses in this action and reserves the right to revise, modify, or

supplement this Answer as discovery proceeds.



            REQUEST FOR ADMISSION 5: On February 20, 2018, American Roll ordered rolled

steel from MSC by submitting Purchase Order Number P0000150.

            ANSWER:     Based upon the information currently available, Defendant admits this

Request for Admission. Further answering, Defendant continues to investigate the facts giving

rise to the claims and defenses in this action and reserves the right to revise, modify, or

supplement this Answer as discovery proceeds.



            REQUEST FOR ADMISSION 6: On February 20, 2018, American Roll ordered rolled

steel from MSC by submitting Purchase Order Number P0000152.

             ANSWER: Based upon the information currently available, Defendant admits this

Request for Admission. Further answering, Defendant continues to investigate the facts giving

rise to the claims and defenses in this action and reserves the right to revise, modify, or

supplement this Answer as discovery proceeds.

{8451119:                                       5


C0\6266296.1
      Case: 1:19-cv-01738-DCN Doc #: 12-1 Filed: 12/20/19 7 of 39. PageID #: 64




         REQUEST FOR ADMISSION 7: On March 8, 2018, American Roll ordered rolled

steel from MSC by submitting Purchase Order Number P0000182.

              ANSWER: Based upon the information currently available, Defendant admits this

Request for Admission. Further answering, Defendant continues to investigate the facts giving

rise to the claims and defenses in this action and reserves the right to revise, modify, or

supplement this Answer as discovery proceeds.



         REQUEST FOR ADMISSION 8: You received the goods described in Purchase Order

Number P0000079.

              ANSWER: Based upon the information currently available, Defendant admits this

Request for Admission. Further answering, Defendant continues to investigate the facts giving

rise to the claims and defenses in this action and reserves the right to revise, modify, or

supplement this Answer as discovery proceeds.



         REQUEST FOR ADMISSION 9: You received the goods described in Purchase Order

Number P0000133.

         ANSWER:          Based upon the information currently available, Defendant admits this

Request for Admission. Further answering, Defendant continues to investigate the facts giving

rise to the claims and defenses in this action and reserves the right to revise, modify, or

supplement this Answer as discovery proceeds.




{8451119: }                                      6


C0\6266296.1
      Case: 1:19-cv-01738-DCN Doc #: 12-1 Filed: 12/20/19 8 of 39. PageID #: 65



         REQUEST FOR ADMISSION 10: You received the goods described in Purchase

Order Number P0000149.

         ANSWER: Based upon the information currently available, Defendant admits this

Request for Admission. Further answering, Defendant continues to investigate the facts giving

rise to the claims and defenses in this action and reserves the right to revise, modify, or

supplement this Answer as discovery proceeds.




        REQUEST FOR ADMISSION 11: You received the goods described in Purchase

Order Number P0000150.

             ANSWER: Based upon the information currently available, Defendant admits 'this

Request for Admission. Further answering, Defendant continues to investigate the facts giving

rise to the claims and defenses in this action and reserves the right to revise, modify, or

supplement this Answer as discovery proceeds.



        REQUEST FOR ADMISSION 12: You received the goods described in Purchase

Order Number P0000152.

         ANSWER: Based upon the information currently available, Defendant admits this

Request for Admission. Further answering, Defendant continues to investigate the facts giving

rise to the claims and defenses in this action and reserves the right to revise, modify, or

supplement this Answer as discovery proceeds.




{8451119:}                                      7


C0\6266296.1
      Case: 1:19-cv-01738-DCN Doc #: 12-1 Filed: 12/20/19 9 of 39. PageID #: 66



          REQUEST FOR ADMISSION 13: You received the goods described in Purchase

Order Number P0000182.

          ANSWER:     Based upon the information currently available, Defendant admits this

Request for Admission. Further answering, Defendant continues to investigate the facts giving

rise to the claims and defenses in this action and reserves the right to revise, modify, or

supplement this Answer as discovery proceeds.


                                                                                             •



          REQUEST FOR ADMISSION 14:                 The copies of the invoices attached hereto as

Exhibit 2 are true, accurate, and authentic copies of(a) Invoice # 51240,(b) Invoice # 51581,

(c)Invoice # 51716,(d)Invoice # 51901, and (e) Invoice # 52244 received by you in conjunction

with the goods referenced therein.

          ANSWER:     Based upon the information currently available, Defendant admits this

Request for Admission. Further answering, Defendant continues to investigate the facts giving

rise to the claims and defenses in this action and reserves the right to revise, modify, or

supplement this Answer as discovery proceeds.



         REQUEST FOR ADMISSION 15: The goods described in Invoice # 51240 are the

goods ordered in Purchase Order Numbers P0000079 and P0000152.

         ANSWER:      Based upon the information currently available, Defendant admits this

Request for Admission. Further answering, Defendant continues to investigate the facts giving

rise to the claims and defenses in this action and reserves the right to revise, modify, or

supplement this Answer as discovery proceeds.



{8451119: }                                     8


C0\6266296.1
      Case: 1:19-cv-01738-DCN Doc #: 12-1 Filed: 12/20/19 10 of 39. PageID #: 67




         REQUEST FOR ADMISSION 16: The goods described in Invoice # 51581 are the

goods ordered in Purchase Order Number P0000133.

          ANSWER: Based upon the information currently available, Defendant admits this

Request for Admission. Further answering, Defendant continues to investigate the facts giving

rise to the claims and defenses in this action and reserves the right to revise, modify, or

supplement this Answer as discovery proceeds.



         REQUEST FOR ADMISSION 17: The goods described in Invoice # 51716 are the

goods ordered in Purchase Order Number P0000149.

              ANSWER: Based upon the information currently available, Defendant admits this

Request for Admission. Further answering, Defendant continues to investigate the facts giving

rise to the claims and defenses in this action and reserves the right to revise, modify, or

supplement this Answer as discovery proceeds.



         REQUEST FOR ADMISSION 18: The goods described in Invoice # 51901 are the

goods ordered in Purchase Order Number P0000150.

         ANSWER:         Based upon the information currently available, Defendant admits this

Request for Admission. Further answering, Defendant continues to investigate the facts giving

rise to the claims and defenses in this action and reserves the right to revise, modify, or

supplement this Answer as discovery proceeds.




{8451119: }                                     9


C0\6266296.1
     Case: 1:19-cv-01738-DCN Doc #: 12-1 Filed: 12/20/19 11 of 39. PageID #: 68



         REQUEST FOR ADMISSION 19: The goods described in Invoice # 52244 are the

goods ordered in Purchase Order Number P0000182.

              ANSWER: Based upon the information currently available, Defendant admits this

Request for Admission. Further answering, Defendant continues to investigate the facts giving

rise to the claims and defenses in this action and reserves the right to revise, modify, or

supplement this Answer as discovery proceeds.



         REQUEST FOR ADMISSION 20:

         You accepted the goods described in Purchase Order Numbers P0000079 and P0000152

and Invoice # 51240.

         ANSWER:         Based upon the information currently available, Defendant admits this

Request for Admission. Further answering, Defendant continues to investigate the facts giving

rise to the claims and defenses in this action and reserves the right to revise, modify, or

supplement this Answer as discovery proceeds.




         REQUEST FOR ADMISSION 21: You accepted the goods described in Purchase

Order Number P0000133 and Invoice # 51581.

         ANSWER:         Based upon the information currently available, Defendant admits this

Request for Admission. Further answering, Defendant continues to investigate the facts giving

rise to the claims and defenses in this action and reserves the right to revise, modify, or

supplement this Answer as discovery proceeds.

{8451119: }                                     10


C0\6266296.1
     Case: 1:19-cv-01738-DCN Doc #: 12-1 Filed: 12/20/19 12 of 39. PageID #: 69




        REQUEST FOR ADMISSION 22: You accepted the goods described in Purchase

Order Number P0000149 and Invoice # 51716.

             ANSWER: Based upon the information currently available, Defendant admits this

Request for Admission. Further answering, Defendant continues to investigate the facts giving

rise to the claims and defenses in this action and reserves the right to revise, modify, or

supplement this Answer as discovery proceeds.



        REQUEST FOR ADMISSION 23: You accepted the goods described in Purchase

Order Number P0000150 and Invoice # 51901.

         ANSWER: Based upon the information currently available, Defendant admits this

Request for Admission. Further answering, Defendant continues to investigate the facts giving

rise to the claims and defenses in this action and reserves the right to revise, modify, or

supplement this Answer as discovery proceeds.



        REQUEST FOR ADMISSION 24: You accepted the goods described in Purchase

Order Number P0000182 and Invoice # 52244.

         ANSWER:        Based upon the information currently available, Defendant admits this

Request for Admission. Further answering, Defendant continues to investigate the facts giving

rise to the claims and defenses in this action and reserves the right to revise, modify, or

supplement this Answer as discovery proceeds.




{8451119:}                                     11


C0\6266296.1
      Case: 1:19-cv-01738-DCN Doc #: 12-1 Filed: 12/20/19 13 of 39. PageID #: 70



         REQUEST FOR ADMISSION 25: There were no defects with the goods set out in

Invoice # 51240 and Purchase Order Numbers P0000079 and P0000152.

         ANSWER:         Based upon the information currently available, Defendant admits this

Request for Admission. Further answering, Defendant continues to investigate the facts giving

rise to the claims and defenses in this action and reserves the right to revise, modify, or

supplement this Answer as discovery proceeds.



         REQUEST FOR ADMISSION 26: There are or were no defects with the goods set out

in Invoice # 51581 and Purchase Order Number P0000133.

          ANSWER: Based upon the information currently available, Defendant admits this

Request for Admission. Further answering, Defendant continues to investigate the facts giving

rise to the claims and defenses in this action and reserves the right to revise, modify, or

supplement this Answer as discovery proceeds.



         REQUEST FOR ADMISSION 27: There were no defects with the goods set out in

Invoice # 51716 and Purchase Order Number P0000149.

              ANSWER: Based upon the information currently available, Defendant admits this

Request for Admission. Further answering, Defendant continues to investigate the facts giving

rise to the claims and defenses in this action and reserves the right to revise, modify, or

supplement this Answer as discovery proceeds.




{8451119: }                                     12


C0\6266296.1
     Case: 1:19-cv-01738-DCN Doc #: 12-1 Filed: 12/20/19 14 of 39. PageID #: 71



            REQUEST FOR ADMISSION 28: There were no defects with the goods set out in

Invoice # 51901 and Purchase Order Number P0000150.

             ANSWER: Based upon the information currently available, Defendant admits this

Request for Admission. Further answering, Defendant continues to investigate the facts giving

rise to the claims and defenses in this action and reserves the right to revise, modify, or

supplement this Answer as discovery proceeds.



            REQUEST FOR ADMISSION 29: There were no defects with the goods set out in

Invoice # 52244 and Purchase Order Number P0000182.

             ANSWER: Based upon the information currently available, Defendant admits this

Request for Admission. Further answering, Defendant continues to investigate the facts giving

rise to the claims and defenses in this action and reserves the right to revise, modify, or

supplement this Answer as discovery proceeds.



            REQUEST FOR ADMISSION 30: You used the goods set out in Invoice # 51240 and

Purchase Order Numbers P0000079 and P0000152 in products that you sold to third-parties.

            ANSWER:     Based upon the information currently available, Defendant admits this

Request for Admission. Further answering, Defendant continues to investigate the facts giving

rise to the claims and defenses in this action and reserves the right to revise, modify, or

supplement this Answer as discovery proceeds.




{8451119:                                      13


C0\6266296.1
      Case: 1:19-cv-01738-DCN Doc #: 12-1 Filed: 12/20/19 15 of 39. PageID #: 72



          REQUEST FOR ADMISSION 31: You used the goods set out in Invoice # 51581 and

Purchase Order Number P0000133 in products that you sold to third-parties.

              ANSWER: Based upon the information currently available, Defendant admits ,this

Request for Admission. Further answering, Defendant continues to investigate the facts giving

rise to the claims and defenses in this action and reserves the right to revise, modify, or

supplement this Answer as discovery proceeds.



          REQUEST FOR ADMISSION 32: You used the goods set out in Invoice # 51716 and

Purchase Order Number P0000149 in products that you sold to third-parties.

          ANSWER:         Based upon the information currently available, Defendant admits this

Request for Admission. Further answering, Defendant continues to investigate the facts giving

rise to the claims and defenses in this action and reserves the right to revise, modify, or

supplement this Answer as discovery proceeds.



          REQUEST FOR ADMISSION 33: You used the goods set out in Invoice # 51901 and

Purchase Order Number P0000150 in products that you sold to third-parties.

              ANSWER: Based upon the information currently available, Defendant admits this

Request for Admission. Further answering, Defendant continues to investigate the facts giving

rise to the claims and defenses in this action and reserves the right to revise, modify, or

supplement this Answer as discovery proceeds.




{845H 19: }                                     14


C0\6266296.1
     Case: 1:19-cv-01738-DCN Doc #: 12-1 Filed: 12/20/19 16 of 39. PageID #: 73



         REQUEST FOR ADMISSION 34: You used the goods set out in Invoice # 52244 and

Purchase Order Number P0000182 in products that you sold to third-parties.

              ANSWER: Based upon the information currently available, Defendant admits this

Request for Admission. Further answering, Defendant continues to investigate the facts giving

rise to the claims and defenses in this action and reserves the right to revise, modify, or

supplement this Answer as discovery proceeds.



         REQUEST FOR ADMISSION 35: You owe the amount due on Invoice # 51240.

         ANSWER:         Based upon the information currently available, Defendant admits this

Request for Admission. Further answering, Defendant continues to investigate the facts giving

rise to the claims and defenses in this action and reserves the right to revise, modify, or

supplement this Answer as discovery proceeds.



         REQUEST FOR ADMISSION 36: You owe the amount due on Invoice # 51581.

         ANSWER:         Based upon the information currently available, Defendant admits this

Request for Admission. Further answering, Defendant continues to investigate the facts giving

rise to the claims and defenses in this action and reserves the right to revise, modify, or

supplement this Answer as discovery proceeds.



         REQUEST FOR ADMISSION 37: You owe the amount due on Invoice # 51716.

         ANSWER:         Based upon the information currently available, Defendant admits this

Request for Admission. Further answering, Defendant continues to investigate the facts giving



{8451119: }                                     15


C0\6266296.1
     Case: 1:19-cv-01738-DCN Doc #: 12-1 Filed: 12/20/19 17 of 39. PageID #: 74



rise to the claims and defenses in this action and reserves the right to revise, modify, or

supplement this Answer as discovery proceeds.



         REQUEST FOR ADMISSION 38: You owe the amount due on Invoice # 51901.

         ANSWER:     Based upon the information currently available, Defendant admits this

Request for Admission. Further answering, Defendant continues to investigate the facts giving

rise to the claims and defenses in this action and reserves the right to revise, modify? or

supplement this Answer as discovery proceeds.



         REQUEST FOR ADMISSION 39: You owe the amount due on Invoice # 52244.

         ANSWER:     Based upon the information currently available, Defendant admits ,this

Request for Admission. Further answering, Defendant continues to investigate the facts giving

rise to the claims and defenses in this action and reserves the right to revise, modify, or

supplement this Answer as discovery proceeds.

                                                  As to Objections,


                                                  /s/ Richard W. Cline
                                                  RICHARD W. CLINE (0068560)
                                                  JOSEPH M. MUSKA (0089512)
                                                  McDonald Hopkins LLC
                                                  600 Superior Avenue, East, Suite 2100
                                                  Cleveland, OH 44114
                                                  Telephone: (216) 348-5400
                                                  Facsimile: (216)348-5474
                                                  E-mail: rcline@mcdonaldhopkins.com
                                                          jmuska@mcdonaldhopkins.corn
                                                  Attorneysfor Defendant
                                                  American Roll Formed Products Corp.


{8451119: }                                  16


C0\6266296.1
     Case: 1:19-cv-01738-DCN Doc #: 12-1 Filed: 12/20/19 18 of 39. PageID #: 75




                               CERTIFICATE OF SERVICE

         I hereby certify that on November 18, 2019, the foregoing Defendant American Roll

Formed Products Corp.'s Objections and Responses to Plaintiff Material Sciences

Corporation's First Set of Requests for Admission was served by email upon the following:

Daniel R. Swetnam, Esq.
Kristina Dahmann, Esq.
ICE MILLER LLP
250 West Street, Suite 700
Columbus, OH 43215
Email: Daniel.Swetnam icemiller.com
Email: Kristina.Dahmann@icemiller.com
Counselfor Plaintiff
Material Sciences Corporation

                                                  /s/ Richard W. Cline
                                                  RICHARD W. CLINE (0068560)
                                                  JOSEPH M. MUSKA (0089512)
                                                  McDonald Hopkins LLC

                                                  Attorneysfor Defendant
                                                  American Roll Formed Products Corp.




{8451119: }                                  17


C0\6266296.1
Case: 1:19-cv-01738-DCN Doc #: 12-1 Filed: 12/20/19 19 of 39. PageID #: 76




                            EXHIBIT 1
       Case: 1:19-cv-01738-DCN Doc #: 12-1 Filed: 12/20/19 20 of 39. PageID #: 77


American Roll Form                                       I Purchase Order                                       Date                Page
                                                                                                              Jan 05, 2018
141 W Walnut Avenue
Painesville. OH 44077                                                                                           Purchase 0 der Number
Phone: 440-709-9057                                                                                                   P00000(9




Vendor Address:     MAT1697
                                                                          Ship To:
MATERIAL SCIENCES CORP.
PO BOX 310625                                                             Hynes industries Roll Formed Products / Painesville, ON
DES MOINES, IA 50331-0625                                                 141 W. Walnut Avenue
USA                                                                       Painesville, OH 44077




        Reference             I Expected Arrival         PO Date      •       F,O.B,                    Terms                Ship Via
                                  Mar 12, 2017         Jun 05, 2018                                3/4 % 10 Net 30

 Qtv    I Item Al
                                                   Description                                 Unit Cost       UOM      Extended Price
120,000 MASTER COIL PP         Master Coll of PP Material
                                                                                                 0,747600 LB                  89.700.0n
                               MASTER COIL PREPAINIED
                               'SLIT COIL. TO SIZES AS NEEDED

                               STEELCRAFT GLAZING BEAD
                               BEIGE/BEIGE




                                                                                   Total Purchase Order                      89,700.00




                          Shipping documents & Invoice must reference the Purcha
                                                                                     se Order #.
                                     Invoices should be sent to AP@hynesind.com
                        Certifications should be sent with all material purchases as
                                                                                     appropriate.
                         Trucks will be delayed or refused without this necces
                                                                               sary Information ***
         Case: 1:19-cv-01738-DCN Doc #: 12-1 Filed: 12/20/19 21 of 39. PageID #: 78


 ,merican Roil Form                                           Purchase Order           1                      Date
                                                                                                            Feb 09, 2018
                                                                                                                                   Page
                                                                                                                                     I
141 W Walnut Avenue                                                                                            Purchase 0 der Number
Painesville, OH 44077                                                                                                P0000133
Phone: 440-709-9057




Vendor Address:      MAT1597                                            Ship To:

MATERIAL SCIENCES CORP.                                                 Hynes Industries Roll Formed Products / Painesville, 011
PO BOX 310025                                                           141 W. Walnut Avenue
DES MOINES, IA 50331-0625                                               Painesville, OH 44077
USA




         Reference             Expected Arrival           PO Date           P.0.0.                      Terms              Ship Via
                                  Apr 16, 2018     j    Feb 09, 2018   DELIVERED                   3/4 % 10 Net 30


  Qty   • Item #                                    Description                            I   Unit Cost      UOM      Extended Price

  45.000. MASTER COIL PP       Master Coil of PP Material                                        0,097500 LB                 44,087.50
                               MASTER COIL PREPAINTEO
                               SLIT COIL TO SIZES AS NEED


                               MULTILINK CMM
                               REDNVHITE




                                                                                     Total Purchase Order                    44,887.50




                             Shipping documents & Invoice must reference the Purchase Order #.
                                        Invoices should be sent to AP@hynesind,com
                           Certifications should be sent with all material purchases as appropriate,
                        *** Trucks will be delayed or refused without this neccessary information "A.
        Case: 1:19-cv-01738-DCN Doc #: 12-1 Filed:
                                                a- se'12/20/19
                                                       C7rder  22 of 39. PageID
                                                                            Dais #: 79                                                 Page
                                                                                                                  Teb 2) 2018
                                                                                                                   Purchase Order Number
                                                                                                                         P0000149




Vendor Address:      MAT1G97
                                                                            Ship To:
MATERIAL SCIENCES CORP,
PO BOX 3101325                                                              Hynes Industries Roil Formed Products / Painesv
                                                                                                                            ille, OH
DES MOINES, IA 50331-0625                                                   141 W. Walnut Avenue
USA                                                                         Painesville, OH 44077




         Reference              Expected Arrival         PO Date      •                                    Terms                Ship Via
                                  Mar 19, 2018         Feb 20, 2018       DELIVERED                   3/4 % 10 Net 30
                                                                                                                                              J
 City   1Item #
                                                   Description
                                                                                                 Unit Cost    j   UOM     Extended Price
120,0001 MASTER COIL CV        Master Coil of GV Material
                                                                                                    0.6225001LB                  74,700.00
                               SLIT COIL TO SIZES AS NEEDED
                               MULTILINK MAt                                                                 1
                               BARE SLIT
                               WILL ACCEPT UP TO 451<




                                                                                    Total Purchase Order                     74,700,00




                         Shipping documents & Invoice must
                                                               reference the Purchase Order #.
                                     Invoices should be sent to AP@hynes
                                                                            ind.com
                       Certifications should be sent with all
                                                              material purchases as appropriate.
                     '" Trucks will be delayed or refused witho
                                                                 ut this neccessary Information ""
        Case: 1:19-cv-01738-DCN Doc #: 12-1 Filed: 12/20/19 23 of 39. PageID #: 80




                                                               Purchase Order                                       Date             Page
                                                                                                                  Feb 20,21118         I
                                                                                                                   Purchase 0 dor Number
    ,L,,,111., OH 4-1077
Pa,o.                                                                                                                    P0000150
Phone: 440-709.9057




Vendor Address:       MAT1697                                            Ship To:
MATERIAL SCIENCES CORP.                                                  Hynes Industries Roll Formed Products / Painesville. OH
PO BOX 310625                                                            141 W. VValnul Avenue
DES MOINES, IA 50331-0625                                                Painesville. OH 44077
USA




          Reference             Expected Arrival           PO Date           F.O.B.                     Terms                    Ship Via
                                   Apr 16. 2018          Feb 20, 2018   DELIVERED                  3/4 % 10 Net 30


  Qty    I Item 4                                    Description                              Unit Cost       I    UOM   ! Extended Price
         I                                                                                                    i
  90,0001 MASTER COIL PP        Master Coil of PP Material                                       0.980000 ILE1                    88.200.00
                                                                                                                          !
                                SLIT COIL TO SIZES AS NEEDED
                                MULTILINK CMM
                                BROWN/ALMOND                       .




                                                                                                          I




                                                                                    Total Purchase Order                         88,200,00




                             Shipping documents & Invoice must reference the Purchase Order 4,
                                        Invoices should be sent to AP@Itynesind,com
                           Certifications should be sent with all material purchases as appropriate.
                            Trucks will be delayed or refused without this neccessary information "A
        Case: 1:19-cv-01738-DCN Doc #: 12-1 Filed: 12/20/19 24 of 39. PageID #: 81

American Roll Form                                       { Purchase Order                                          Date                 Page
                                                                                                                 Feb 20, 2010
141 W Walnut Avenue                                                                                                 Purchase Older Number
Painesville. 01144077                                                                                                     P0010152
Phone: 440709.0057




Vendor Address:     MA-11097                                                Ship To:
MATERIAL SCIENCIS CORP.                                                     Hynes Industries Roll Formed Products / Painesville. 01-1
PO BOX 310025                                                               -141 W. Walnut Avenue
DES MOINES. IA 50331-0625                                                   Painesville,. OH 44077
USA




        Reference               Expected Arrival         PO Dato              F.O.B.                        Terms               Ship Vla
                                   Apr 23, 2010        Feb 20 2010     ; DELIVERED                     3/4 % 10 Net 311


  Qty     Item 11                                  Description                                     Una Cost        UOM    i Extended Price '

  45,000 PGVCO2403054          ([022-0,026 x 3.054 GV CS-0 000 Material painted Valspar Hei          0,9100001111                 40.950.00
                               STEFLCRAF T
                               TOP CAP
                               MATERIAL PAINTED VALSPAR BEIGE- 2509E-10002/BEIGE-
                               2560E-10002




                                                                                       Total Purchase Order                      40,950,00




                            Shipping documents & invoice must reference the Purchase Order it.
                                        Invoices should be sent to AP@Ityriesitid,com
                           Certifications should be sent with all material purchases as appropriate.
                        "** Trucks will be delayed or refused without this neccessary information *.*
     Case:Roll
            1:19-cv-01738-DCN
               Form           Doc #: 12-1 Filed: Order
                                      Purchase   12/20/19I 25 of 39. PageID
                                                                        Date     #: 82Page
American                                                              Mai 08, 2018

141 W Walnut Avenue                                                                                           Purchase Order Number
Painesville, OH 44077                                                                                               P0000182
Phone: 440-709-9057




Vendor Address:      MAT1697                                            Ship To:

MATERIAL SCIENCES CORP.                                                 Hynes Industries Roll Formed Products / Painesville. 011
PO BOX 310625                                                           141 W, Walnut Avenue
DES MOINES, IA 50331-0625                                               Painesville, OH 44077
USA




         Reference              Expected Arrival
                                  May 07, 2.018
                                                           PO Date
                                                         Mar 08, 2018
                                                                             F.O.B.                    Terms
                                                                                                      % 10 Net 30
                                                                                                                           Ship vic,
  Qtv      Rein                                     Description                               Unit Cost       UOM      Extended Price

  90,0001 MASTER C011. PP       Master Coil of PP Material                                       1.062600 iLl3               95,625.00
                                MASTER COIL PREPAINTED
                                SLIT C011..TOS17ES AS NEEDED

                                LMULT'LINK CMIk.4

                               1 BROWN/RED




                                                                                      Total Purchase Order                    95,625,00




                             Shipping documents & invoice must reference the Purchase Order #.
                                         Invoices should be sent to AP©hynesind.com
                            Certifications should he sent with all material purchases as appropriate.
                         *** Trucks will be delayed or refused without this neccessary information
Case: 1:19-cv-01738-DCN Doc #: 12-1 Filed: 12/20/19 26 of 39. PageID #: 83




                            EXHIBIT 2
               Case: 1:19-cv-01738-DCN Doc #: 12-1 Filed: 12/20/19 27 of 39. PageID #: 84


Lk   ge% Material Sciences
lirlhate Corporation                                                                            Invoice #       51240
                     Elk Grove Village                                                          Invoice Date: 5/16/18
                     2250 Pratt Blvd
                     Elk Grove Village, IL 60007                                            Remit to: Material Sciences Corporation
                     Phone: 847-439-9800 Fax:                                                         PO Box 310625
                                                                                                      Des Moines, IA 50331-0625


                     Sold To:                                                               Ship To:
                     American Roll Form Products                                            American Roll Form Products Co
                     c/o Hynes Industries                                                   141 West Walnut St.
                     141 W. Walnut Ave                                                      Painesville OH 44077
                     Painsville OH 44077                                                    USA
     Freight    Terms                                            Shipper #                   Shipped  Invoiced DUE ON OR BEFORE
     DEL        ***COD***                                        148285                      05/16/18 05/16/18    06/15/18
     Wgt    Type    Description                                                             Qty         Price    Amount

 27232         GHP          0.0220Min x 3.0540 x Coil                                             CWT          91.0000         24781.12
                            HDG CSB G40 NCT LO Beige/Beige

                            Customer PO# : 152
                            Part Number    PGVCO2403054
                            Sales Order : 38826-1 (9347)
                            Tag                                  Weight                   Pcs                      Ref #
                            8718802                                1702                     1                      47734-P101
                            8718803                                1702                     1                      47734-P102
                            8718804                                1702                     1                      47734-P103
                            8718805                                1702                     1                      47734-P104
                            8718806                                1702                     1                      47734-P105
                            8718807                                1702                     1                      47734-P106
                            8718808                                1702                     1                      47734-P107
                            8718809                                1702                     1                      47734-P108
                            8718810                                1702                     1                      47734-P109
                            8718811                                1702                     1                      47734-P110
                            8718812                                1702                     1                      47734-P111
                            8718813                                1702,                    1                      47734-P112
                            8718814                                1702                     1                      47734-P113
                            8718815                                1702                     1                      47734-P114
                            8718816                                1702                     1                      47734-P115
                            8718817                                1702                     1                      47734-P116




     JT                     *** Continued ***                                                  Page        1
      This invoice is governed by Material Sciences Corporation's standard Terms and Conditions of Sale, which is hereby incorporated
      by reference. The Terms and Conditions of Sale can be found online at https://www.materialsciencescorp.com/resources.
      We hereby certify that these goods were produced in compliance with all applicable requirements of Section 6,7, and 12 of the Fair Labor
      Standards Act as amended, and of the regulations and orders of the United States Department of Labor issued under Section 14 thereof.
           Case: 1:19-cv-01738-DCN Doc #: 12-1 Filed: 12/20/19 28 of 39. PageID #: 85



   raf            Material Sciences
111110VT Corporation                                                                        Invoice #       51240
                  Elk Grove Village                                                         Invoice Date: 5/16/18
                 2250 Pratt Blvd
                 Elk Grove Village, IL 60007                                            Remit to: Material Sciences Corporation
                 Phone: 847-439-9800 Fax:                                                         PO Box 310625
                                                                                                  Des Moines, IA 50331-0625


                 Sold To:                                                               Ship To:
                 American Roll Form Products                                            American Roll Form Products Co
                 c/o Hynes Industries                                                   141 West Walnut St.
                 141 W. Walnut Ave                                                      Painesville OH 44077
                 Painsville OH 44077                                                    USA

  Freight    Terms                                           Shipper #                   Shipped  Invoiced DUE ON OR BEFORE
  DEL        ***COD***                                       148285                      05/16/18 05/16/18    06/15/18
  Wgt    Type    Description                                                            Qty         Price    Amount

 12873     GHP           0.0420Min x 1.6930 x Coil                                            CWT         74.7500           9622.57
                         HDG CSB G40 NCT LO Beige/Beige
                         Customer PO# : 79
                         Part Number . : .042 X 1.693
                         Sales Order     39660-1 (9239)

                         Tag                                 Weight                   Pcs                     Ref #
                         8494638                                 613                    1                     45767-P236
                         8494639                                 613                    1                     45767-P237
                         8494640                                 613                    1                     45767-P238
                         8494641                                 613                    1                     45767-P239
                         8494642                                 613                    1                     45767-P240
                         8494643                                .613                    1                     45767-P241
                         8494644                                 613                    1                     45767-P242
                         8494645                               .).613                   1                     45767-P243
                         8494646                                 613                    1                     45767-P244
                         8494647                                 613                    1                     45767-P245
                         8494648                                 613                    1                     45767-P246
                         8494649                                 613                    1                     45767-P247
                         8494650                                 613                    1                     45767-P248
                         8494651                                 613                    1                     45767-P249
                         8494652                                 613                    1                     45767-P250
                         8494653                                 613                    1                     45767-P251
                         8494654                                 613                    1                     45767-P252
                         8494655                                 613                    1                     45767-P253
                         8494656                                 613                    1                     45767-P254
                         8494657                                 613                    1                     45767-P255
                         8494658                                 613                    1                     45767-P256




  JT                     *** Continued ***                                                 Page       2
   This invoice is governed by Material Sciences Corporation's standard Terms and Conditions of Sale, which is hereby incorporated
   by reference. The Terms and Conditions of Sale can be found -online at https://www.materialsciencescorp.com/resources.
   We hereby certify that these goods were produced in compliance with 01 applicable requirements of Section 6,7, and 12 of the Fair Labor
   Standards Act as amended. and of the regulations and orders of the.United States Department of Labor issued under Section 14 thereof,
            Case: 1:19-cv-01738-DCN Doc #: 12-1 Filed: 12/20/19 29 of 39. PageID #: 86


                  Material Sciences
IIfI0UT Corporation                                                                         Invoice #                   51240
                  Elk Grove Village                                                         Invoice Date:             5/16/18
                  2250 Pratt Blvd
                  Elk Grove Village, IL 60007                                            Remit to: Material Sciences Corporation
                  Phone: 847-439-9800 Fax:                                                         PO Box 310625
                                                                                                   Des Moines, IA 50331-0625


                 Sold To:                                                                Ship To:
                 American Roll Form Products                                             American Roll Form Products Co
                 c/o Hynes Industries                                                    141 West Walnut St.
                 141 W. Walnut Ave                                                       Painesville OH 44077
                 Painsville OH 44077                                                     USA
 Freight    Terms                                             Shipper #                  Shipped  Invoiced DUE ON OR BEFORE
 DEL        ***COD***                                         148285                     05/16/18 05/16/18    06/15/18
 Wgt    Type    Description                                                             Qty         Price    Amount



                                                                                      Total Invoice:                 $ 34403.69




 JT                     *** End ***                                                        Page       3
  This invoice is governed by Material Sciences Corporation's standard Terms and Conditions of Sale, which is hereby incorporated
  by reference, The Terms and Conditions of Sale can be found online et https://www.materialsciencescorp.com/resources.
  We hereby certify that these goods were produced in compliance with all applicable requirements of Section 6,7, and 12 of the Fair Labor
  Standards Act as amended, and of the regulations and orders of the United States Department of Labor issued under Section 14 thereof.
            Case: 1:19-cv-01738-DCN Doc #: 12-1 Filed: 12/20/19 30 of 39. PageID #: 87


         Material Sciences
Imino,_
  ialLOT Corporation                                                                         Invoice #       51581
                                                                                             Invoice Date: 5/31/18
                   Elk Grove Village
                  2250 Pratt Blvd
                  Elk Grove Village, IL 60007                                            Remit to: Material Sciences Corporation
                  Phone: 847-439-9800 Fax:                                                         PO Box 310625
                                                                                                   Des Moines, IA 50331-0625


                  Sold To:                                                               Ship To:
                  American Roll Form Products                                            American Roll Form Products Co
                  c/o Hynes Industries                                                   141 West Walnut St.
                  141 W. Walnut Ave                                                      Painesville OH 44077
                  Painsville OH 44077                                                    USA
  Freight     Terms                                           Shipper #                   Shipped Invoiced DUE ON OR BEFORE
  DEL        ***COD***                                        149693                      05/31/18 05/31/18   06/30/18
  Wgt    Type     Description                                                            Qty         Price   Amount
 13052      GHP          0.0210Min x 6.4750 x Coil                                              CWT        99.7500          13019.37
                         HDG CSB G40 NCT XS LO-WHITE/RED
                         Customer PO# : 133
                         Part Number : GVPP02106475RW
                         Sales Order : 40533-1 (4701)
                        Tag                                   Weight                   Pcs                     Ref #
                        8726402                                 1068                     1                     47818-P101
                        8717002                                 1104                     1                     47766-P101
                        8726403                                 1068                     1                     47818-P102
                        8717003                                 1104                     1                     47766-P102
                        8726413                                 1069                     1                     47818-P112
                        8717013                                 1107                     1                     47766-P112
                        8726414                                 1069                     1                     47818-P113
                        8717014                                 1107                     1                     47766-P113
                        8726424                                 1069                     1                     47818-P123
                        8717024                                 1109                     1                     47766-P123
                        8726425                                 1069                     1                     47818-P124
                        8717025                                                          1                     47766-P124
21275      GHP          0.0210Min x 4.2200 x Coil                                              CWT        99.7500          21221.81
                        HDG CSB G40 NCT XS LO-WHITE/RED
                        Customer PO# : 133           •
                        Part Number : GVPP0210422ORW:
                        Sales Order : 40534-1 (4771)
                        Tag                                  Weight                   Pcs                      Ref #
                        8726404                                 696                     1                      47818-P103
                        8717004                                 720                     1                      47766-P103
                        8726405                                 696                     1                      47818-P104


  This invoice is governed by Material Sciences Corporation's standard Terms and Conditions of Sale, which is hereby incorporated
  by reference. The Terms and Conditions of Sale can be found online at https://www,materialsciencescorp.com/resources.
  We hereby certify that these goods were produced in compliance with all applicable requirements of Section 6,7, and 12 of the Fair Labor
  Standards Act as amended, and of the regulations and orders of the United States Department of Labor issued under Section 14 thereof.
           Case: 1:19-cv-01738-DCN Doc #: 12-1 Filed: 12/20/19 31 of 39. PageID #: 88


        rikMaterial Sciences
111,101/0T Corporation                                                                      Invoice #       51581
                  Elk Grove Village                                                         Invoice Date: 5/31/18
                  2250 Pratt Blvd
                  Elk Grove Village, IL 60007                                           Remit to: Material Sciences Corporation
                  Phone: 847-439-9800 Fax:                                                        PO Box 310625
                                                                                                  Des Moines, IA 50331-0625


                 Sold To:                                                               Ship To:
                 American Roll Form Products                                            American Roll Form Products Co
                 c/o Hynes Industries                                                   141 West Walnut St,
                 141 W. Walnut Ave                                                      Painesville OH 44077
                 Painsville OH 44077                                                    USA
  Freight    Terms                                            Shipper #                  Shipped Invoiced DUE ON OR BEFORE
  DEL        ***COD***                                        149693                     05/31/18 05/31/18   06/30/18
  Wgt    Type    Description                                                            Qty         Price   Amount

                        Tag                                   Weight                  Pcs                      Ref #
                        8717005                                  720                    1                      47766-P104
                        8726406                                  696                    1                      47818-P105
                        8717006                                  720                    1                      47766-P105
                        8726407                                  696                    1                      47818-P106
                        8717007                                  720                    1                      47766-P106
                        8726408                                  696                    1                      47818-P107
                        8717008                                                         1                      47766-P107
                        8726415                                   697                   1                      47818-P114
                        8717015                                   722                   1                      47766-P114
                        8726416                                  `697                   1                      47818-P115
                        8717016                                   722                   1                      47766-P115
                        8726417                                   697                   1                      47818-P116
                        8717017                                   722                   1                      47766-P116
                        8726418                                   697                   1                      47818-P117
                        8717018                                   722                   1                      47766-P117
                        8726419                                  697                    1                      47818-P118
                        8717019                                   722                   1                      47766-P118
                        8726426                                  697                    1                      47818-P125
                        8717026                                   723                   1                      47766-P125
                        8726427                                  697                    1                      47818-P126
                        8717027                                  723                    1                      47766-P126
                        8726428                                  697                    1                      47818-P127
                        8717028                                  723                    1                      47766-P127
                        8726429                                  697                    1                      47818-P128
                        8717029                                   723                   1                      47766-P128
                        8726430                                  697                    1                      47818-P129
                        8717030                                  723                    1                      47766-P129




 JT                     *** Continued ***                                                  Page       2
  This invoice is governed by Material Sciences Corporation'§..standard Terms and Conditions of Sale, which is hereby incorporated
  by reference. The Terms and Conditions of Sale can be foUn'd online at https://www.materialsciencescorp.com/resources.
  We hereby certify that these goods were produced in compliance with all applicable requirements of Section 6,7, and 12 of the Fair Labor
  Standards Act as amended. and of the regulations and orders of the United States Department of Labor issued under Section 14 thereof.
            Case: 1:19-cv-01738-DCN Doc #: 12-1 Filed: 12/20/19 32 of 39. PageID #: 89


    ni Material Sciences
iV1JVT Corporation                                                                           Invoice #       51581
                   Elk Grove Village                                                         Invoice Date: 5/31/18
                  2250 Pratt Blvd
                  Elk Grove Village, IL 60007                                            Remit to: Material Sciences Corporation
                  Phone: 847-439-9800 Fax:                                                         PO Box 310625
                                                                                                   Des Moines, IA 50331-0625


                  Sold To:                                                               Ship To:
                  American Roll Form Products                                            American Roll Form Products Co
                  c/o Hynes Industries                                                   141 West Walnut St.
                  141 W. Walnut Ave                                                      Painesville OH 44077
                  Painsville OH 44077                                                    USA
  Freight     Terms                                           Shipper      #              Shipped  Invoiced DUE ON OR BEFORE
  DEL        ***COD***                                        149693                      05/31/18 05/31/18    06/30/18
  Wgt    Type     Description                                                            Qty         Price    Amount

 13616      GHP          0.0190Min x 3.3760 x Coil                                              CWT        99.7500          13581.96
                         HDG CSB G40 NCT XS LO-WHITE/RED
                         Customer 110 133
                         Part Number : UPP021003376
                         Sales Order   40535-1 (4922)
                         Tag                                  Weight                   Pcs                      Ref #
                         8726409                                 557                     1                      47818-P108
                         8717009                                 576                     1                      47766-P108
                         8726410                                 557                     1                      47818-P109
                         8717010                                 576                     1                      47766-P109
                         8726411                                 557                     1                      47818-P110
                         8717011                                 576                     1                      47766-P110
                         8726412                                 557                     1                      47818-P111
                         8717012                                 576                     1                      47766-P111
                         8726420                                 558                     1                      47818-P119
                         8717020                                 577                     1                      47766-P119
                         8726421                                 558                     1                      47818-P120
                         8717021                                 577                     1                      47766-P120
                         8726422                                 558                     1                      47818-P121
                         8717022                                 577                     1                      47766-P121
                         8726423                                 558                     1                      47818-P122
                         8717023                                 577                     1                      47766-P122
                         8726431                                 558                     1                      47818-P130
                         8717031                                 578                     1                      47766-P130
                         8726432                                 558                     1                      47818-P131
                         8717032                                 578                     1                      47766-P131
                         8726433                                 558                     1                      47818-P132
                         8717033                                 578                     1                      47766-P132
                         8726434                                 558                     1                      47818-P133
                         8717034                                 578                     1                      47766-P133

 JT                      *** Continued ***                                                  Page       3
   This invoice is governed by Material Sciences Corporation's standard Terms and Conditions of Sale, which is hereby incorporated
   by reference. The Terms and Conditions of Sale can be found online at https://ww.materialsciencescorp.com/resources.
   We hereby certify that these goods were produced in compliance wich 011 applicable requirements of Section 6,7, and 12 of the Fair Labor
   Standards Act as amended, and of the regulations and orders of the-United States Department of Labor issued under Section 14 thereof,
            Case: 1:19-cv-01738-DCN Doc #: 12-1 Filed: 12/20/19 33 of 39. PageID #: 90


sae0AL Material Sciences
1V11101UfT Corporation                                                                       Invoice #       51581
                   Elk Grove Village                                                         Invoice Date: 5/31/18
                   2250 Pratt Blvd
                   Elk Grove Village, IL 60007                                           Remit to: Material Sciences Corporation
                   Phone: 847-439-9800 Fax:                                                        PO Box 310625
                                                                                                   Des Moines, IA 50331-0625


                  Sold To:                                                               Ship To:
                  American Roll Form Products                                            American Roll Form Products Co
                  c/o Hynes Industries                                                   141 West Walnut St.
                  141 W. Walnut Ave                                                      Painesville OH 44077
                  Painsville OH 44077                                                    USA
  Freight    Terms                                            Shipper #                   Shipped Invoiced DUE ON OR BEFORE
  DEL        ***COD***                                        149693                      05/31/18 05/31/18   06/30/18
  Wgt    Type    Description                                                             Qty         Price   Amount



                                                                                       Total Invoice:                $ 47823.14




 JT                      *** End ***                                                        Page       4
  This invoice is governed by Material Sciences Corporation's standard Terms and Conditions of Sale, which is hereby incorporated
  by reference. The Terms and Conditions of Sale can be found online at https://www.materi al sciencescorp.com/resources.
  We hereby certify that these goods were produced in compliance with all applicable requirements of Section 6,7, and 12 of the Fair Labor
   Standards Act as amended, and of the regulations and orders of the United States Department of Labor issued under Section 14 thereof.
            Case: 1:19-cv-01738-DCN Doc #: 12-1 Filed: 12/20/19 34 of 39. PageID #: 91


aae.(6_1._ Material Sciences
111110tr Corporation                                                                         Invoice #       51716
                   Elk Grove Village                                                         Invoice Date: 6/05/18
                   2250 Pratt Blvd
                   Elk Grove Village, IL 60007                                            Remit to: Material Sciences Corporation
                   Phone: 847-439-9800 Fax:                                                         PO Box 310625
                                                                                                    Des Moines, IA 50331-0625


                  Sold To:                                                                Ship To:
                  American Roll Form Products                                             American Roll Form Products Co
                  c/o Hynes Industries                                                    141 West Walnut St.
                  141 W. Walnut Ave                                                       Painesville OH 44077
                  Painsville OH 44077                                                     USA
  Freight    Terms                                             Shipper #                  Shipped Invoiced DUE ON OR BEFORE
  DEL        ***COD***                                         51831                      06/05/18 06/05/18   07/05/18
  Wgt    Type    Description                                                             Qty         Price   Amount

 20666      GHP           0.0220Min x 2.4650 x Coil                                             CWT        62.2500          12864.59
                          HDG Bare - Slit

                         Customer PO# : 149
                         Part Number : HDCO210002465
                        .Sales Order : 40536-1 (9386)
                         Tag                                  Weight                   Pcs                      Ref #
                         897822                                 1947                     3                      47018-01
                         897807                                 1438                     3                      47017-01
                         897815                                 1469                     3                      47013-01
                         897823                                 1974                     3                      47018-02
                         897808                                 1451                     3                      47017-02
                         897816                                 1486                     3                      47013-02
                         897824                                 1972                     3                      47018-03
                         897809                                 1452                     3                      47017-03
                         897817                                 1495                     3                      47013-03
                         897829                                 1982                     3                      47018-04
                         897830                                 1998                     3                      47018-05
                         897831                                 2002                     3                      47018-06
13969       GHP          0.0220Min x 3.7600 x Coil                                             CWT         62.2500           8695.70
                         HDG Bare - Slit
                         Customer PO# : 149
                         Part Number : HDCO210003760
                         Sales Order : 40537-1 (9385)

                         Tag                                  W000                     Pcs                      Ref #
                         897812                                1.474                     2                      47017-06
                         897820                                1502                      2                      47013-06
                         897813                                1460                      2                      47017-07



  This invoice is governed by Material Sciences Corporation's standard Terms and Conditions of Sale, which is hereby incorporated
  by reference. The Terms and Conditions of Sale can be found online at https://www.materialsciencescorp.com/resources.
   We hereby certify that these goods were produced in compliance with all applicable requirements of Section 6,7, and 12 of the Fair Labor
   Standards Act as amended, and of the regulations and orders of the United States Department of Labor issued under Section 14 thereof.
            Case: 1:19-cv-01738-DCN Doc #: 12-1 Filed: 12/20/19 35 of 39. PageID #: 92


sae", Material Sciences
11111110W Corporation                                                                        Invoice #       51716
                  Elk Grove Village                                                          Invoice Date: 6/05/18
                  2250 Pratt Blvd
                  Elk Grove Village, IL 60007                                            Remit to: Material Sciences Corporation
                  Phone: 847-439-9800 Fax:                                                         PO Box 310625
                                                                                                   Des Moines, IA 50331-0625


                  Sold To:                                                               Ship To:
                  American Roll Form Products                                            American Roll Form Products Co
                  c/o Hynes Industries                                                   141 West Walnut St.
                  141 W. Walnut Ave                                                      Painesville OH 44077
                  Painsville OH 44077                                                    USA
  Freight    Terms                                            Shipper #                   Shipped  Invoiced DUE ON OR BEFORE
  DEL        ***COD***                                        51831                       06/05/18 06/05/18    07/05/18
  Wgt    Type    Description                                                             Qty         Price    Amount

                         Tag                                  Weight                   Pcs                      Ref #
                         897821                                 1488                     2                      47013-07
                         897827                                 2001                     2                      47018-11
                         897828                                 1975                     2                      47018-12
                         897834                                 2049                     2                      47018-13
                         897835                                 2020                     2                      47018-14
 9191       GHP          0.0220Min x 1.6300 x Coil                                             CWT         62.2500           5721,40
                         HDG Bare - Slit
                         Customer PO# : 149
                         Part Number : HDCO21000100
                         Sales Order : 40538-1 (9387)
                         Tag                                  Weight                   Pcs                     Ref #
                         897810                                  968                     3                     47017-04
                         897818                                  987                     3                     47013-04
                         897811                                  964                     3                     47017-05
                         897819                                  987                     3                     47013-05
                         897825                                 1306                     3                     47018-07
                         897826                                 1300                     3                     47018-08
                         897832                                 1343                     3                     47018-09
                         897833                                 1336                     3                     47018-10


                                                                                       Total Invoice:                $ 27281.69




 JT                      *** End ***                                                        Page       2
   This invoice is governed.by Material Sciences CorporatioWg:st'andard Terms and Conditions of Sale, which is hereby incorporated
   by reference, The Terms and Conditions of Sale can be fouhd online at https://www.materialsciencescorp.com/resources.
   We hereby certify that these goods were produced in compliance with all applicable requirements of Section 6,7, and 12 of the Fair Labor
   Standards Act as amended, and of the regulations and orders of the United States Department of Labor issued under Section 14 thereof.
           Case: 1:19-cv-01738-DCN Doc #: 12-1 Filed: 12/20/19 36 of 39. PageID #: 93


Fisivirt&_ Material Sciences
11110Lor Corporation                                                                         Invoice #       51901
                  EIk Grove Village                                                          Invoice Date: 6/13/18
                  2250 Pratt Blvd
                  Elk Grove Village, IL 60007                                            Remit to: Material Sciences Corporation
                  Phone: 847-439-9800 Fax:                                                         PO Box 310625
                                                                                                   Des Moines, IA 50331-0625


                  Sold To:                                                               Ship To:
                  American Roll Form Products                                            American Roll Form Products Co
                  c/o Hynes Industries                                                   141 West Walnut St.
                  141 W. Walnut Ave                                                      Painesville OH 44077
                  Painsville OH 44077                                                    USA
  Freight    Terms                                            Shipper      /f            Shipped  Invoiced DUE ON OR BEFORE
  DEL        ***COD***                                        151034                     06/13/18 06/13/18    07/13/18
  Wgt    Type    Description                                                            Qty         Price    Amount

 35016      GHP          0.0190Min x 4.2200 x Coil                                             CWT         98.0000         34315.68
                         HDG Painted CSB G90-Brown/Almond
                         Customer PO# : 150
                         Part Number : .019 X 4.22
                         Sales Order : 40769-1 (5463)
                        Tag                                   Weight                  Pcs                      Ref #
                        8739302                                 2200                    1                      47997-P101
                        8727902                                 2177                    1                      47819-P101
                        8739303                                 2200                    1                      47997-P102
                        8727903                                 2177                    1                      47819-P102
                        8739304                                 2200                    1                      47997-P103
                        8727904                                 2177                    1                      47819-P103
                        8739305                                 2200                    1                      47997-P104
                        8727905                                 2177                    1                      47819-P104
                        8739306                                 2200                    1                      47997-P105
                        8727906                                 2177                    1                      47819-P105
                        8739307                                 2200                    1                      47997-P106
                        8727907                                 2177                    1                      47819-P106
                        8739308                                ,240.                    1                      47997-P107
                        8727908                                                         1                      47819-P107
                        8739309                                                         1                      47997-P108
                        8727909                                 2177                    1                      47819-P108




 JT                     *** Continued ***                                                  Page        1
  This invoice is governed by Material Sciences Corporation's standard Terms and Conditions of Sale, which is hereby incorporated
  by reference, The Terms and Conditions of Sale can be found online at https://www.materialsciencescorp,com/resources,
  We hereby certify that these goods were produced in compliance with all applicable requirements of Section 6,7, and 12 of the Fair Labor
  Standards Act as amended, and of the regulations and orders of the United States Department of Labor issued under Section 14 thereof,
           Case: 1:19-cv-01738-DCN Doc #: 12-1 Filed: 12/20/19 37 of 39. PageID #: 94


   e              Material Sciences
iiiimatir Corporation                                                                      Invoice #       51901
                  Elk Grove Village                                                        Invoice Date: 6/13/18
                  2250 Pratt Blvd
                  Elk Grove Village, IL 60007                                          Remit to: Material Sciences Corporation
                  Phone: 847-439-9800 Fax:                                                       PO Box 310625
                                                                                                 Des Moines, IA 50331-0625


                  Sold To:                                                             Ship To:
                  American Roll Form Products                                          American Roll Form Products Co
                  c/o Hynes Industries                                                 141 West Walnut St.
                  141 W. Walnut Ave                                                    Painesville OH 44077
                  Painsville OH 44077                                                  USA
 Freight    Terms                                            Shipper #                  Shipped Invoiced DUE ON OR BEFORE
 DEL        ***COD***                                        151034                     06/13/18 06/13/18   07/13/18
 Wgt    Type    Description                                                            Qty         Price   Amount

 13434      GHP          0.0190Min x 6.4750 x Coil                                           CWT         98.0000        13165.32
                         HDG CSB G40 NCT XS LO-BROWN/ALMOND
                         Customer PO# : 150
                         Part Number : .019 X 6.47
                         Sales Order : 40771-1 (4943)
                         Tag                                 Weight                  Pcs                     Ref #
                         8739310                               3375                    1                     47997-P109
                         8727910                               3342                    1                     47819-P109
                         8739311                               8375                    1                     47997-P110
                         8727911                               3342                    1                     47819-P110


                                                                                     Total Invoice:               $ 47481.00




 JT                      *** End ***                                                      Page       2
   This invoice is governed by Material Sciences Corporation'standard Terms and Conditions of Sale, which is hereby incorporated
   by reference. The Terms and.Conditions of Sale can be found online at https://www.materialsciencescorp.com/resources.
   We hereby certify that these goods were produced in compliance with all applicable requirements of Section 6,7, and 12 of the Fair Labor
   Standards Act as amended, and of the regulations and orders of the United States Department of Labor issued under Section 14 thereof.
            Case: 1:19-cv-01738-DCN Doc #: 12-1 Filed: 12/20/19 38 of 39. PageID #: 95


sairkei Material Sciences
111111OUT Corporation                                                                         Invoice #       52244
                   Elk Grove Village                                                          Invoice Date: 6/27/18
                   2250 Pratt Blvd
                   Elk Grove Village, IL 60007                                            Remit to: Material Sciences Corporation
                   Phone: 847-439-9800 Fax:                                                         PO Box 310625
                                                                                                    Des Moines, IA 50331-0625


                  Sold To:                                                                Ship To:
                  American Roll Form Products                                             American Roll Form Products Co
                  c/o Hynes Industries                                                    141 West Walnut St.
                  141 W. Walnut Ave                                                       Painesville OH 44077
                  Painsville OH 44077                                                     USA
  Freight    Terms                                             Shipper #                   Shipped  Invoiced DUE ON OR BEFORE
  DEL        ***COD***                                         152344                      06/27/18 06/27/18    07/27/18
  Wgt    Type    Description                                                              Qty         Price    Amount

 46998      GHP           0.0210Min x 3.3760 x Coil                                             CWT        106.2500          49935.38
                          HDG CSB G90 NCT XS LO-BROWN/Red
                          Customer PO#             182
                          Part Number              .021 X 3.376 BRN/RED
                          Sales Order              40752-1 (9714)
                         Tag                                   Weight                   Pcs                      Ref #
                         8907802                                 1671                     1                      49081-P101
                         8907702                                 1686                     1                      49080-P101
                         8907803                                 1671                     1                      49081-P102
                         8907703                                 1686                     1                      49080-P102
                         8907804                                 1671                     1                      49081-P103
                         8907704                                 1686                     1                      49080-P103
                         8907805                                 1671                     1                      49081-P104
                         8907705                                 1686                     1                      49080-P104
                         8907806                                 1671                     1                      49081-P105
                         8907706                                 1686                     1                      49080-P105
                         8907807                                 1671                     1                      49081-P106
                         8907707                                 1686.                    1                      49080-P106
                         8907808                                .1671                     1                      49081-P107
                         8907708                                .1686                     1                      49080-P107
                         8907809                                 1671                     1                      49081-P108
                         8907709                                 1686                     1                      49080-P108
                         8907810                                '1671 •                   1                      49081-P109
                         8907710                                 1686                     1                      49080-P109
                         8907811                                 1671                     1                      49081-P110
                         8907711                                 1686                     1                      49080-P110
                         8907812                                 1671                     1                      49081-P111
                         8907712                                 1686                     1                      49080-P111
                         8907813                                 1671                     1                      49081-P112
                         8907713                                 1686                     1                      49080-P112



   This invoice is governed by Material Sciences Corporation's standard Terms and Conditions of Sale, which is hereby incorporated
   by reference. The Terms and Conditions of Sale can be found online at https://ww.materialsciencescorp.com/resources.
   We hereby certify that these goods were produced in compliance with :ail applicable requirements of Section 6,7, and 12 of the Fair Labor
   Standards Act as amended, and of the regulations and orders of the Lfnited States Department of Labor issued under Section 14 thereof.
           Case: 1:19-cv-01738-DCN Doc #: 12-1 Filed: 12/20/19 39 of 39. PageID #: 96


Bar#A0. Material Sciences
IVIOUT Corporation                                                                          Invoice #       52244
                 Elk Grove Village                                                          Invoice Date: 6/27/18
                 2250 Pratt Blvd
                 Elk Grove Village, IL 60007                                            Remit to: Material Sciences Corporation
                 Phone: 847-439-9800 Fax:                                                         PO Box 310625
                                                                                                  Des Moines, IA 50331-0625


                Sold To:                                                                Ship To:
                American Roll Form Products                                             American Roll Form Products Co
                c/o Hynes Industries                                                    141 West Walnut St.
                141 W. Walnut Ave                                                       Painesville OH 44077
                Painsville OH 44077                                                     USA
 Freight    Terms                                            Shipper #                   Shipped  Invoiced DUE ON OR BEFORE
 DEL        ***COD***                                        152344                      06/27/18 06/27/18    07/27/18
 wgt    Type    Description                                                             Qty         Price    Amount

                        Tag                                  Weight                   Pcs                      Ref #
                        8907814                                1671                     1                      49081-P113
                        8907714                                1686                     1                      49080-P113
                        8907815                                1671                     1                      49081-P114
                        8907715                                1686                     1                      49080-P114


                                                                                      Total Invoice:                $ 49935.38




 JT                     *** End ***                                                        Page       2
  This invoice is governed by Material Sciences Corporation'.s standard Terms and Conditions of Sale, which is hereby incorporated
  by reference. The Terms and Conditions of Sale can be found online at https://www.materialsciencescorp.com/resources.
  We hereby certify that these goods were produced in compliance with all applicable requirements of Section 6,7, and 12 of the Fair Labor
  Standards Act as amended, and of the regulations and orders of the United States Department of Labor issued under Section 14 thereof.
